UNITED STATES BANKRUPTCY COURT

WESTERN DISTRICT OF WASHINGTON
http: /Avww. wawb, uscourts.gov

CHANGE OF ADDRESS

See reverse for requirements of LBR 9011-1 relating to change of address, telephone number, or email
adaress

CASE NAME ANSeM kay Lb; LE bled CASE NO 4 -Y Alo [3
FOR: U DEBTOR

JOINT DEBTOR

CREDITOR

ATTORNEY { Please include Bar ID Number }
PLAINTIFF

DEFENDANT

© we Hosemsau Hivislee
ADDRESS: 25 \o KES S\ C\ kk
TVAcoms , da Sul

PHONE: AS3- Ugs- Qo U 7]

EMAIL ADDRESS {aitorney only):

 

 

NEW ADDRESS:

NAME JSevW hen VW\ler

aopress: AWD 2 G2 BRS) SSA = | Ly
Vacomm, Wa 964104

PHONE: AS 3- UGS- QaQU “T

EMAIL ADDRESS (attorney only):

 

 

SIGNATURE OF PARTY(S) REQUESTING CHANGE:

“Aas AU pate LO-\O-\

 

Change of Address
Local Forms W.D, Wash. Bankr., Form 7
Eff. 12/1/16

Case 19-42613-MJH Doc 29 Filed 10/10/19 Ent. 10/10/19 13:10:54 Pg.1iof1

 
